 


109 HR 1314 IH: To amend the Defense Base Closure and Realignment Act of 1990 to require the 2005 base closure and realignment process to adhere to certain requirements regarding the preservation of military depot capabilities.
U.S. House of Representatives
2005-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1314 
IN THE HOUSE OF REPRESENTATIVES 
 
March 15, 2005 
Mr. Ortiz (for himself and Mr. Jones of North Carolina) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend the Defense Base Closure and Realignment Act of 1990 to require the 2005 base closure and realignment process to adhere to certain requirements regarding the preservation of military depot capabilities. 
 
 
1. Adherence to certain authorities on preservation of military depot capabilities during 2005 round of base closures and realignmentsThe Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note) is amended by adding at the end the following new section: 
 
2915.Adherence to certain authorities on preservation of military depot capabilities during 2005 round of base closures and realignments 
(a)Adherence requiredThe base closure and realignment actions performed under section 2914, and any activities carried out to implement the closure or realignment of military installations as a result of such base closure and realignment actions, shall reflect a strict adherence to the provisions of title 10, United States Code, for the maintenance of government-owned, government-operated depot-level maintenance, repair, and logistics capabilities within the Department of Defense, including the provisions of chapter 146 of such title and other applicable provisions. 
(b)No waivers authorizedActivities carried out to implement the closure or realignment of military installations as a result of base closure and realignment actions performed under section 2914 may not include a waiver authorized by paragraph (2) or (3) of section 2464(b) or section 2466(b) of title 10, United States Code. 
(c)Base closure and realignment actions definedIn this section, the term base closure and realignment actions means the following: 
(1)The preparation by the Secretary of Defense of recommendations on installations for closure or realignment under this part or any subsequent base closure law. 
(2)The review by the Commission of the recommendations referred to in paragraph (1). 
(3)The review by the President of the recommendations referred to in paragraphs (1) and (2).. 
 
